                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON


DAVID C.,
                                                            Case No. 6:17-cv-01369-TC

              Plaintiff,                                                          ORDER

       v.

Commissioner of Social Security,

            Defendant.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Thomas Coffin filed a Findings and Recommendation, ECF No. 18, and

the matter is now before me. See 28 U.S.C. § 636(b)(1)(B); Fed.R.Civ.P. 72(b). Defendant filed

objections to the Findings and Recommendation. Accordingly, I have reviewed this case de

novo. See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc.,

656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and adopt the Findings and

Recommendations. Magistrate Judge Coffin’s Findings and Recommendation, ECF No. 18, is

ADOPTED in full. The Commissioner’s decision is REVERSED and this matter is remanded for

further proceedings as noted in the Findings and Recommendation.

IT IS SO ORDERED.

       DATED this 23rd day of October, 2018.


                                                   /s/ Michael McShane
                                                     Michael McShane
                                                 United States District Judge

1 –ORDER
